Case 7:20-mj-00447 Document 1 Filed on 02/15/20 in TXSD , Page 1 of 2

 

 

AO 91 (Rev 8/01) — Criminal Complaint United States District Court
weuthern Bistrict Of Texas
United States District Court
SOUTHERN DISTRICT OF TEXAS FEB J 2020

 

 

McALLEN DIVISION
UNITED STATES OF AMERICA

David J. Bradley, Clerk

Vv. CRIMINAL COMPLAINT
Adriel Benavides’. PRINCIPAL United States Case Number:
YOB: 1994 M-20- YY 7) -M

(Name and Address of Defendant)

|. the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about February 14,2020 in Starr County, in

the Southern District of Texas defendants(s) did,
(Track Statutory Language of Offense)

 

knowing or in reckless disregard of the fact that Gerardo Mendez-Lopez, a citizen and national of Guatemala
and Ivan Pinzon-Viera, citizen and national of Mexico, along with eight (8) other undocumented aliens, fora
total of ten (10), who had entered the United States in violation of law, did knowingly transport, or move or
attempted to transport said aliens in furtherance of such violation of law within the United States, that is, from
a location near Roma, Texas to the point of arrest near Roma, Texas,

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(ii) FELONY
I further state that | am a(n) U.S, Border Patrol Agent and that this complaint is based on the
following facts:

 

On February 14, 2020 information was relayed to Rio Grande City Border Patrol Agents that a camera activation had
indicated possible illegal activity in Roma, Texas. Shortly thereafter a camera operator advised agents that several
subjects, possibly illegal aliens were getting into a grey pickup truck. The camera operator then relayed the vehicle
description and direction of travel to responding agents.

SEE ATTACHED

i declare under penalty of perjury that the statements In this complaint are true and correct. Executed on February 15, 2020.

Continued on the attached sheet and made a part of this complaint: [xl¥es L_JNo

Submitted by reliable electronic means, sworn to and attested

telephonically per Fed. R. Cr.P.4.1, and probable cause found on:
{S/ Annjeri Skarboszewski

Signature of Complainant

 

Annjeri Skarboszewski__ Border Patrol Agent

 

 

 

| ‘ oO Z p. 7 Printed Name of Compiainant
February 15, 2020 Cc at McAllen, Texas ”
Date City and State

J. Scott Hacker _ U.S. Magistrate Judge We

Name and Title of Judicial Officer SignatuseOfAudigial Officer
Case 7:20-mj-00447 Document 1 Filed on 02/15/20 in TXSD Page 2 of 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

m-20-44 7] .

RE: Adriel Benavides

CONTINUATION:

As agents responded, they observed a Texas Department of Public Safety (DPS) Trooper attempting to
conduct a vehicle stop on a grey pickup truck for speeding, The vehicle failed to yield to the trooper’s
emergency equipment and travelled through various streets in Roma, Texas before turning southbound on
Ebony Street. The vehicle then rammed a private gate approximately 25 yards from the Rio Grande River
and alt subjects exited the vehicle in an attempt to abscond. The DPS Trooper that witnessed the subjects
exit the vehicle relayed to agents the description of the driver. Border Patrol boat units arrived at the
location and observed a subject, later identified as Adriel Benavidez, matching the description provided by
the trooper in the Rio Grande River. Boat agents apprehended Benavides and the trooper positively
idenfied Benavides as the driver of the vehicle. A search was conducted in the vicinity of the pickup truck
and ten (10) total subjects were found to be illegally present in the United States.

The DPS trooper issued a citation to Benavides for Evading Arrest or Detention.
All subjects were then transported to Rio Grande City Border Patrol Station for processing.
Principal Statement:

Adriel Benavides, a United States citizen, was advised of his Miranda rights and declined to give a
statement without the presence of an attorney.

Material Witness Statement:

Gerardo Mendez-Lopez and Ivan Pinzon-Vera were advised of their Miranda rights and were willing to
provide sworn statements.

Gerardo Mendez-Lopez, a citizen of Guatemala, stated that he made his smuggling arrangements in
Guatemala and was to pay 80,000 Quetzals to be smuggled to Houston, Texas. He stated after crossing the
Rio Grande River in a raft, with about twelve other people, they were told to walk until they saw a grey in
color vehicle. They arrived at a road and saw a grey 4 door pickup truck. They entered the vehicle through
the back passenger door and the driver told them to crawl to the bed of the truck. He stated that he could
hear police sirens shortly after they began driving. He was afraid because none of them were wearing
seatbelts, Mendez further stated that after the vehicle came to a stop all the subjects including the driver
got out of the vehicle and ran. Mendez described the driver of the vehicle as a heavy set male.

ivan Pinzon-Vera, a citizen of Mexico, stated that he made his smuggling arrangements in Mexico and was
to pay $3000 to be smuggled to Houston, Texas. Pinzon stated he crossed the Rio Grande River with about
11 other subjects. He stated they walked for about 10-15 minutes until they found a grey vehicle that was
waiting for them. He stated that as they were getting into the rear of the vehicle the driver yelled at them
to hurry up. Pinzon then stated that the driver left the area at a high rate of speed and he could hear the
police sirens. Pinzon stated he was scared because of the way the driver was driving. Once the vehicle
came to a sudden stop Pinzon stated he saw the driver get out of the vehicle and everyone started to run
into the brush. Pinzon stated that the driver was a short, heavy set male with a light complexion and short
hair.

Page 2
